Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1-4 and 11-14 have been amended. 


Response to Amendment
This Office Action has been issued in response to amendment filed on 05/09/2022.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 06/08/2022 was filed for Application Number 16878184.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, 4, 6, 7, 8, 12, 13, 14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation " the same replica virtual machine. " (Line(s) 2 ). There is insufficient antecedent basis for this limitation in the claim. “the same replica virtual machine” refers to a single replica virtual machine which is not previously cited. A plurality of “replica virtual machines” are previously cited but not a singular  “replica virtual machine “. For the purposes of prior art rejection, Examiner is interpreting the phrase " the same replica virtual machine. " as one virtual machine, " a same replica virtual machine. ". Appropriate correction/clarification is required.
Claim(s) 4, 12, 14 contain(s) same deficiencies as claim 2 and are rejected for the same reason.

Claim(s) 3 directly depend from claims 2 and are rejected for the aforementioned reason.
Claim(s) 6, 7, 8 directly depend from claims 4 and are rejected for the aforementioned reason.
Claim(s) 13 directly depend from claims 12 and are rejected for the aforementioned reason.
Claim(s) 16, 17 directly depend from claims 14 and are rejected for the aforementioned reason.


Response to Arguments

Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 11.

See below for updated rejection for amended language.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (U.S. Publication Number 2021/0248047) in view of Srikantan (U.S. Patent Number 11,036,419) in further view of KUMARASAMY (U.S. Publication Number 2017 /0185488).

Referring to claims 1, Jayaram teaches “1. A method for replicating a production site to a replica site, the method comprising: assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy;” Jayaram Figure 2 element 220, [0021], [0022], [0041], [0042] discloses a Disaster Recovery System (DR system) assessing deployed applications, where applications run on virtual machines, on an edge site (i.e. a primary site) based on a Disaster Recovery processing “configuring a data protection system to replicate the applications from the production virtual machines to replica virtual machines in accordance with the replication strategy;” Jayaram Figure 2 element 220, 230, Figure 4 elements 410, 420, 430, 450, [0042], [0043] (see also Figure 5) discloses configuring Disaster Recovery System to identify replication parameters to be used during backup based on Disaster Recovery processing “and replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy, wherein the replication strategy causes the data protection system to replicate the applications to the replica virtual machines based at least on a metric” Jayaram Figure 2 element 240, Figure 6, [0044], [0064]-[0066], discloses backing up each application from edge site to a selected secondary site based on Disaster Recovery processing entering a backup phase and based on backup policies associated to each application. Additionally, Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO))
Jayaram teaches that based on metrics (i.e. Latency/speed tests, RTO/RPO values, Service level Agreements) and a Disaster Recover policy, application’s data is backed up to selected secondary sites in order to meet desired and achievable RTOs ([0038], [0049], [0050], [0062], [0063], [0066]) but does not explicitly teach that a selected secondary site comprises selecting a same secondary site for multiple applications, “and wherein the replication strategy determines a replication topology, wherein the replication topology reflects which production virtual machines are replicated to which replica virtual machines.” “wherein the metric determines whether more than one of the applications can be replicated to a same replica virtual machine.”
However, Srikantan teaches “and wherein the replication strategy determines a replication topology, wherein the replication topology reflects which production virtual machines are replicated to which replica virtual machines.” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection and supporting different types of protection pair relationships such as 1-1 , Many-1 , 1-Many and Many-Many.
Jayaram and Srikantan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Srikantan, that his reservation technique improves performance by supporting a variety of topologies while supporting disaster recovery functionality, reducing management overhead and improving space utilization  (Srikantan col 2 ln 42-53, 65-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srikantan’s reservation technique in the system of Jayaram to improve performance by supporting a variety of topologies while supporting disaster recovery functionality, reducing management overhead and improving space utilization.
The combination of Jayaram and Srikantan does not explicitly teach “wherein the metric determines whether more than one of the applications can be replicated to a same replica virtual machine.”
However, KUMARASAMY teaches that selected secondary sites comprise selecting a same secondary site for multiple applications ….  “wherein the metric determines whether more than one of the applications can be replicated to a same replica virtual machine” KUMARASAMY Figure 2, [0007], [0210]-[0213], [0215] discloses that applications are protected via Live synchronization which provides improved RTO for high priority applications. Further, Monitoring system generates performance metrics and costing information by analyzing traffic patterns. Status are tracked to determine if metrics satisfies a criteria (i.e. above or below a threshold/level of service compliance) in order to trigger an event/action (i.e. secondary copies should occur, data should be migrated to a specified # of secondary sites, etc..). KUMARASAMY [0281], [0347], [0381], [0382] (see also [0337] ) discloses that, regarding selecting failover/standby destinations, co-resident applications may be Live Synched to disparate standby destinations, some applications and not others among one primary application may be Live Synched to more than one standby/failover destination and applications can be Live Synchronized to the same standby/failover destination.
Jayaram, Srikantan and KUMARASAMY are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by KUMARASAMY, that application-level synchronization improves performance by providing savings in destination storage space, network bandwidth, as well as improved recovery time objectives ("RTO") for targeted applications of high importance (KUMARASAMY [0007]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KUMARASAMY’s application-level synchronization in the system of Jayaram and Srikantan to improve performance by providing savings in destination storage space, network bandwidth, as well as improved recovery time objectives ("RTO") for targeted applications of high importance.

Referring to claims 2, the combination of Jayaram, Srikantan and KUMARASAMY teaches “2. The method of claim 1, further comprising replicating the applications such that at least some of the applications are replicated to the same replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection supporting a many to one protection pairing relationship
The same motivation that was utilized for combining Jayaram, Srikantan and KUMARASAMY as set forth in claim 1 is equally applicable to claim 2.

Referring to claims 3,  the combination of Jayaram, Srikantan and KUMARASAMY teaches “3. The method of claim 2, further comprising replicating the applications such that only one  application is replicated to a first replica virtual machine and such that no other applications are replicated to the first replica virtual machine” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship “wherein a plurality of the applications are replicated to a second replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection supporting a many to one protection pairing relationship
The same motivation that was utilized for combining Jayaram, Srikantan and KUMARASAMY as set forth in claim 2 is equally applicable to claim 3.

Referring to claims 4, the combination of Jayaram, Srikantan and KUMARASAMY teaches “4. The method of claim 1, further comprising assigning a value to each of the applications,” Jayaram [0030], [0052], [0054] discloses an application topology record associated with each application provided in setup or discovery phase where the record is persisted in a policy database. Jayaram [0029], [0050], [0051], [0063], [0071], (also see [0021] ) discloses that Disaster Recovery is performed for applications and their dependent applications. Failover for an application is based on the application’s profile such that in the event of failover to a secondary site, remote resources and components of the remote instance (i.e. Application ID, Virtual Machine Operating System (OS), dependent applications, Volume properties) are brought up based on application’s profile  “wherein the value, for each of the applications determines how many other applications can be replicated to the replica same virtual machine” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection supporting a many to one pairing relationship “ and wherein the metric is a quality of service metric.” Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO) )
The same motivation that was utilized for combining Jayaram, Srikantan and KUMARASAMY as set forth in claim 1 is equally applicable to claim 4.

Referring to claims 5, the combination of Jayaram, Srikantan and KUMARASAMY teaches “5. The method of claim 1, further comprising accounting for networking constraints, operating system constraints, license constraints, and/or hardware constraints when assessing the applications.” Jayaram [0030], [0042], [0043], [0049], [0050], [0053], [0054] discloses that during setup and discovery Disaster Recovery processing phases, application’s constraints and associated Service Level Agreements are identified (i.e. latency constraints, topology, RTO, RPO) and are captured as an application specific DR policy to be used for replication and failover events

Referring to claims 6, the combination of Jayaram, Srikantan and KUMARASAMY teaches “6. The method of claim 4, further comprising replicating an application to a single replica virtual machine when the value for that application is one, wherein no other applications are replicated to the single replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
The same motivation that was utilized for combining Jayaram, Srikantan and KUMARASAMY as set forth in claim 4 is equally applicable to claim 6.

Referring to claims 7 , the combination of Jayaram, Srikantan and KUMARASAMY teaches “7. The method of claim 4, further comprising performing rules to assign the values to the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.

Referring to claims 8, the combination of Jayaram, Srikantan and KUMARASAMY teaches “8. The method of claim 7, wherein the rules include input from a user and/or rankings based on characteristics of the applications, further comprising revising the rules and/or the values assigned to the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.

Referring to claims 9, the combination of Jayaram, Srikantan and KUMARASAMY teaches “9. (Original) The method of claim 1, further comprising: dividing the applications into subsets of applications;” KUMARASAMY [0005], [0008], [0009], [0040], [0337], [0353], [0355], [0382]  discloses applications sorted and selected based on synchronization need, destinations and priorities. “ and replicating each subset of applications to a different replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
The same motivation that was utilized for combining Jayaram, Srikantan and KUMARASAMY as set forth in claim 1 is equally applicable to claim 9.

Referring to claims 10, the combination of Jayaram, Srikantan and KUMARASAMY teaches “10. The method of claim 1, further comprising at least one of: failing over at least one application; or recovering at least one application.” Jayaram Figure 2 elements 250, 260, [0045], [0046] discloses disaster Recovery processing failover and failback phases


Claim(s) 11-13, 15, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (U.S. Publication Number 2021/0248047) in view of KUMARASAMY (U.S. Publication Number 2017 /0185488)

Referring to claims 11, Jayaram teaches “11. (Currently Amended) A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations for replicating a production site to a replica site, the method comprising: assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy;” Jayaram Figure 2 element 220, [0021], [0022], [0041], [0042] discloses a Disaster Recovery System (DR system) assessing deployed applications, where applications run on virtual machines, on an edge site (i.e. a primary site) based on a Disaster Recovery processing “ configuring the data protection system to replicate the applications from the production virtual machines to replica virtual machines in accordance with the replication strategy;” Jayaram Figure 2 element 220, 230, Figure 4 elements 410, 420, 430, 450, [0042], [0043] (see also Figure 5) discloses configuring Disaster Recovery System to identify replication parameters to be used during backup based on Disaster Recovery processing “ and replicating the applications from the production virtual machines at the production site to the replica virtual machines according to the replication strategy, wherein the replication strategy causes the data protection system to replicate the applications to the replica virtual machines based at least on a metric,” Jayaram Figure 2 element 240, Figure 6, [0044], [0064]-[0066], discloses backing up each application from edge site to a selected secondary site based on Disaster Recovery processing entering a backup phase and based on backup policies associated to each application. Additionally, Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO)) “wherein an operating system is running on each of the replica virtual machines.” Jayaram [0028], [0029], [0035] discloses secondary sites (i.e. cloud) run their software defined modules, application specific policies and vendor specific plugins to facilitate failover/failback
 	Jayaram teaches that based on metrics (i.e. Latency/speed tests, RTO/RPO values, Service level Agreements) and a Disaster Recover policy, application’s data is backed up to selected secondary sites in order to meet desired and achievable RTOs ([0038], [0049], [0050], [0062], [0063], [0066]) but does not explicitly teach that a selected secondary site comprises selecting a same secondary site for multiple applications, “wherein the metric determines whether more than one of the applications can be replicated to a same replica virtual machine,”
However, KUMARASAMY teaches that selected secondary sites comprise selecting a same secondary site for multiple applications …. “wherein the metric determines whether more than one of the applications can be replicated to a same replica virtual machine,”  KUMARASAMY Figure 2, [0007], [0210]-[0213], [0215] discloses that applications are protected via Live synchronization which provides improved RTO for high priority applications. Further, Monitoring system generates performance metrics and costing information by analyzing traffic patterns. Status are tracked to determine if metrics satisfies a criteria (i.e. above or below a threshold/level of service compliance) in order to trigger an event/action (i.e. secondary copies should occur, data should be migrated to a specified # of secondary sites, etc..). KUMARASAMY [0281], [0347], [0381], [0382] (see also [0337] ) discloses that, regarding selecting failover/standby destinations, co-resident applications may be Live Synched to disparate standby destinations, some applications and not others among one primary application may be Live Synched to more than one standby/failover destination and applications can be Live Synchronized to the same standby/failover destination.
Jayaram and KUMARASAMY are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by KUMARASAMY, that application-level synchronization improves performance by providing savings in destination storage space, network bandwidth, as well as improved recovery time objectives ("RTO") for targeted applications of high importance (KUMARASAMY [0007]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KUMARASAMY’s application-level synchronization in the system of Jayaram to improve performance by providing savings in destination storage space, network bandwidth, as well as improved recovery time objectives ("RTO") for targeted applications of high importance

Referring to claims 12, the combination of Jayaram and KUMARASAMY teaches  “12. (Currently Amended) The non-transitory storage medium of claim 11, the operations further comprising replicating the applications such that at least some of the applications are replicated to the same replica virtual machine.” KUMARASAMY Figure 2, [0007], [0281], [0347], [0382] (see also [0337] ) discloses more than one applications are live synchronized to a same standby/failover destination
The same motivation that was utilized for combining Jayaram, and KUMARASAMY as set forth in claim 11 is equally applicable to claim 12.

Referring to claims 13,  the combination of Jayaram and KUMARASAMY  teaches “13. (Currently Amended) The non-transitory storage medium of claim 12, the operations further comprising replicating the applications such that only one application is replicated to a first replica virtual machine and such that no other applications are replicated to the first replica virtual machine,” KUMARASAMY [0337], [0347], [0382] discloses each application is Live synchronized to a chosen destination platform which is independent of other co-resident application’s respective destination “ wherein a plurality of the applications are replicated to a second replica virtual machine.” KUMARASAMY Figure 2, [0007], [0281], [0347], [0382] (see also [0337] ) discloses more than one applications are live synchronized to a same standby/failover destination
The same motivation that was utilized for combining Jayaram, and KUMARASAMY as set forth in claim 12 is equally applicable to claim 13.

Referring to claims 15, the combination of Jayaram and KUMARASAMY teaches  “15. (Original) The non-transitory storage medium of claim 11, the operations further comprising accounting for networking constraints, operating system constraints, license constraints, and/or hardware constraints when assessing the applications.” Jayaram [0030], [0042], [0043], [0049], [0050], [0053], [0054] discloses that during setup and discovery Disaster Recovery processing phases, application’s constraints and associated Service Level Agreements are identified (i.e. latency constraints, topology, RTO, RPO) and are captured as an application specific DR policy to be used for replication and failover events  

Referring to claims 19, the combination of Jayaram and KUMARASAMY teaches  “19. (Original) The non-transitory storage medium of claim 11, the operations further comprising: dividing the applications into subsets of applications;” KUMARASAMY [0005], [0008], [0009], [0040], [0337], [0353], [0355], [0382]  discloses applications sorted and selected based on synchronization need, destinations and priorities “and replicating each subset of applications to a different replica virtual machine.” KUMARASAMY [0337], [0347], [0382] discloses each application is selectively Live synchronized to a chosen destination platform which is independent of other co-resident application’s respective destination
The same motivation that was utilized for combining Jayaram, and KUMARASAMY as set forth in claim 11 is equally applicable to claim 19.


Referring to claims 20, the combination of Jayaram and KUMARASAMY  teaches  “20. (Original) The non-transitory storage medium of claim 11, the operations further comprising at least one of: failing over at least one application; or recovering at least one application.” Jayaram Figure 2 elements 250, 260, [0045], [0046] discloses disaster Recovery processing failover and failback phases



Claim(s) 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (U.S. Publication Number 2021/0248047) in view of KUMARASAMY (U.S. Publication Number 2017 /0185488) in further view of Srikantan (U.S. Patent Number 11,036,419)


Referring to claims 14, the combination of Jayaram and KUMARASAMY teaches all the limitations of claim 1  from which claim 14  depends.
Additionally, the combination of Jayaram and KUMARASAMY teaches “the operations further comprising assigning a value to each of the applications,” Jayaram [0030], [0052], [0054] discloses an application topology record associated with each application provided in setup or discovery phase where the record is persisted in a policy database. Jayaram [0029], [0050], [0051], [0063], [0071], (also see [0021] ) discloses that Disaster Recovery is performed for applications and their dependent applications. Failover for an application is based on the application’s profile such that in the event of failover to a secondary site, remote resources and components of the remote instance ( i.e. Application ID, Virtual Machine Operating System (OS), dependent applications, Volume properties) are brought up based on application’s profile  “ and wherein the metric is a quality of service metric..” Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO) )
The combination of Jayaram and KUMARASAMY does not explicitly teach ““ wherein the value, for each of the applications determines how many other applications can be replicated to the same replica virtual machine”
However, Srikantan teaches ““ wherein the value, for each of the applications determines how many other applications can be replicated to the same replica virtual machine” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection supporting a many to one pairing relationship 
Jayaram, KUMARASAMY and Srikantan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Srikantan, that his reservation technique improves performance by supporting a variety of topologies while supporting disaster recovery functionality, reducing management overhead and improving space utilization  (Srikantan col 2 ln 42-53, 65-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srikantan’s reservation technique in the system of Jayaram and KUMARASAMY to improve performance by supporting a variety of topologies while supporting disaster recovery functionality, reducing management overhead and improving space utilization.

  	Referring to claims 16, the combination of Jayaram, KUMARASAMY and Srikantan  teaches “16. (Original) The non-transitory storage medium of claim 14, the operations further comprising replicating an application to a single replica virtual machine when the value for that application is one, wherein no other applications are replicated to the single replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
The same motivation that was utilized for combining Jayaram, KUMARASAMY and Srikantan as set forth in claim 14 is equally applicable to claim 16.

Referring to claims 17 , the combination of Jayaram, KUMARASAMY and Srikantan  teaches  “17. (Original) The non-transitory storage medium of claim 14, the operations further comprising performing rules to assign the values to the applications, wherein the rules include input from a user and/or rankings based on characteristics of the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.  

Referring to claims 18, the combination of Jayaram, KUMARASAMY and Srikantan  teaches “18. (Original) The non-transitory storage medium of claim 18, the operations further comprising revising the rules and/or the values assigned to the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.
  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAHILBA O PUCHE/Examiner, Art Unit 2132
07/16/2022                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132